It having been reported to this Court that Arthur Dale Leach, of Silver Spring, Md., has been disbarred from the practice of law in the United States Court of Appeals for the District of Columbia Circuit and the Court of Appeals of Maryland has accepted his resignation, with prejudice, and this Court by order of January 13, 1975 [419 U. S. 1101], having suspended the said Arthur Dale Leach from the practice of law in this Court and directed *904that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent and that the time within which to file a return has expired;
It is ordered that the said Arthur Dale Leach be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.